Title: From Benjamin Franklin to Rawlins Lowndes, [12 June 1779]
From: Franklin, Benjamin
To: Lowndes, Rawlins


Sir
[June 12, 1779]
I received by Commodore Gillon the Letter your Excellency directed to The Commissioners at this Court; Dated the 18th of July last. It would have been a great Pleasure to me If I could have been of Service in enabling him to obtain a Loan here for the accomplishing the purposes of his Voyage hither; But the great Sums wanted by the Governement here, and the high Interest given in holland, by Germany and England, had engross’d all the Money that could be found to borrow in Europe so that the Loan was impracticable. He appears to have with a great Zeal for our Cause, much Intelligence in sea affairs and unCommon activity, which makes me regret exceedingly that he could not Succeed in obtaining the frigates, as I am persuaded he would have been very useful in his Station.
I have the honour to be with great Respect Your Excellency’s most Obedient & most humble servant
BF
His Excelly. Rawlins Lowndes Esqe. Governor of South Carolina.
